Dear Judge Fitchue:
You inquire whether the law allows you to hold the position of justice of the peace while serving on one of the following boards:
(1) Housing Authority Board
(2) Levee Board
(3) Home Mortgage Board
(4) Port Commission Board
(5) Hospital Board
Dual officeholding and dual employment issues are governed by the provisions of LSA-R.S. 42:61, et seq. A justice of the peace holds elective office within a political subdivision of the state under the following statutory definitions:
      (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
*  *  *  *  *
      (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. In addition, for the purposes of this part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
Under state law, it is permissible for someone to hold local elective office and the part-time appointive office of housing authority board member. However, as this office stated to you in Opinion 93-604, problems could arise under the incompatible offices statute or the Cannons of Judicial Ethics, if the board became involved in decisions which resulted in matters proceeding in the justice of the peace's court or affected matters already before that court.
Membership on the levee board and the port commission board constitute state appointive offices. The law prohibits one from holding full-time appointive office within the state government and local elective office. Note that it is permissible for one to hold part-time appointive office and local elective office. Compensation, in general, has no effect upon the permissiveness or disallowance of the simultaneous holding of offices under the law.
Finally, the hospital board and the home mortgage board are both local boards. Again, the law prohibits one from holding full-time appointive office and local elective office, while it is permissible for one to hold local elective office and part-time appointive office. See LSA-R.S. 42:63 (D).
We enclose a copy of the Dual Officeholding and Dual Employment laws for your further reference.
Please consult the Louisiana State Supreme Court Committee on Judicial Ethics, 301 Loyola Avenue, Room 109, New Orleans, Louisiana, 70112, for an ethical opinion regarding this matter, as that committee has authority over you as a member of the judiciary, in your capacity as justice of the peace.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
LA R.S. 42:63
LSA-R.S. 42:63
               WEST'S LOUISIANA STATUTES ANNOTATED LOUISIANA REVISED STATUTES TITLE 42. PUBLIC OFFICERS AND EMPLOYEES CHAPTER 2. ELIGIBILITY TO HOLD OFFICE OR POSITION PART III. DUAL OFFICEHOLDING AND DUAL EMPLOYMENT
Copr. (C) West Group 1997. All rights reserved.
Current through all 1996 1st Ex. Sess. and Reg. Sess. Acts
§ 63. Prohibitions
A. (1) Except as otherwise provided in this Subsection, no person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.
(2) A person holding employment in the government of the United States and at the same time holding an appointive office in a political subdivision of the state shall not be in violation of this Subsection, unless the particular nature of his employment in combination with the duties and interests of his appointive office in a political subdivision of this state is otherwise prohibited by this Part or is found to be adverse to the public interest as set forth in R.S. 42:61.
(3) A person holding employment in the government of the United States and at the same time holding an elective office on a parish or city school board shall not be in violation of this Subsection, unless the particular nature of his employment in combination with the duties and interests of his elective office on a parish or city school board is otherwise prohibited by this Part or is found to be adverse to the public interest as set forth in R.S. 42:61.
B. Except as other vise provided by the Louisiana constitution, no person holding office or employment in one branch of the state government shall at the same time hold another office or employment in any other branch of the state government.
C. No person holding an elective office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.
D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full-time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
F. No person holding an elective office in any branch of state government shall contract, on a full-time basis, to provide health or health-related services for any agency of state government. No person engaged in a contract on a full-time basis, with any agency of state government to provide health or health-related services shall hold an elective office in any branch of state government.
CREDIT(S)
1990 Main Volume
Added by Acts 1979, No. 700, § 1. Amended by Acts 1987, No. 837, § 1, eff. July 20, 1987; Acts 1989, No. 60, § 1.
1997 Electronic Update
Amended by Acts 1995, No. 673, § 1.
[General Materials (GM) — References, Annotations, or Tables]
LIBRARY REFERENCES
1990 Main Volume
Officers and Public Employees 30.1 to 30.4. WESTLAW Topic No. 283. C.J.S. Officers and Public Employees §§ 27 to 33.
NOTES OF DECISIONS
Attorneys and judges, prior law 11     Compensation 25.5 Appointive office 34                   Constables 49 Assessors 50                           Construction and application 1.5 Boards and commissions 39              Coroner, prior law 16 Census workers, prior law 22           Declining remuneration 26 City and town officers, prior law 12   Dual full-time employment 32 Commission members 39                  Due process 25 Commissions and commissioners, prior law 10                         Election officers, prior law 5 Elective office 35                     Military service, prior law 24 Federal employment, prior law 17       Municipal officers 33 Finance officers, prior law 15         Office, position or employment Full time employment 27.5               of profit, prior law 3 Highway officers prior law 7           Parish governing authority 51 Interior department, prior law 19      Parish officers and employees 33.5 Judges, prior law 11                   Part-time employment 27 Judgeships 44                          Police 29.5 Jury commissioner 39.5                 Police juries, prior law 13 Legislators, prior law 4               Police jurors 28 Medical profession, prior law 6           Prior law — Commissions and Police officers 38                           commissioners 10 Postal employees 48                       Prior law — Coroner 16 Postal workers, prior law 21              Prior law — Election officers 5 Prior law 2-24                            Prior law — Federal employment 17 Prior law — In general 2               Prior law — Finance officers 15 Prior law — Agriculture department 18  Prior law — Highway officers 7 Prior law — Attorneys and judges 11    Prior law — Interior department 19 Prior law — Census workers 22          Prior law — Judges 11 Prior law — City and town officers 12  Prior law — Legislators 4
Copr. (C) West 1997 No Claim to Orig. U.S. Govt. Works